


EXHIBIT 10.30

 

EMPLOYMENT AGREEMENT

 

                                                THIS AGREEMENT (the “Agreement”)
is dated as of this 12th day of February, 2007 (the “Effective Date”), between
DST Technologies, Inc., a Missouri corporation (“Company”) and Thomas Abraham
(“Employee”).

 

                                                In consideration of the promises
and mutual covenants contained herein and intending to be legally bound hereby,
the parties agree as follows:

 

                                               
1.                                      EMPLOYMENT.  This Agreement is effective
as of the Effective Date.  Employee expressly consents to be bound by the
provisions of this Agreement for the benefit of Company and of any subsidiary or
affiliate of the Company or DST Systems, Inc. (“DST”) to whose employ Employee
may be transferred, without the necessity that this Agreement be resigned at the
time of such transfer.  Employee shall serve as Group Chief Executive-DST
International  and have the duties, authority and responsibilities as Company or
DST International may from time to time prescribe or request.  From time to
time, Company or DST International and Employee may mutually agree that Employee
shall serve in a role other than as set forth above.  Employee further agrees
that while employed by Company, he will devote substantially all of his working
time and efforts to the business of the Company, DST International and their
respective affiliates.  Except as otherwise provided in this Agreement, Employee
acknowledges and agrees that Employee has no rights to separation pay.

 

                                               
2.                                      TERM.  Employee’s employment shall
continue under the terms of this Agreement until the earlier of (i) February 1,
2010 or (ii) Employee’s employment with Company is terminated in accordance with
Paragraph 4 of this Agreement.

 

                                               
3.                                      COMPENSATION AND BENEFITS.

 

3.1                Compensation.  During the period of Employee’s employment
hereunder, Company shall pay Employee for the performance of his duties under
this Agreement an annual base salary Three Hundred Thousand and no/100’s dollars
($300,000) payable in accordance with Company’s policies and subject to normal
withholdings and to adjustment from time to time as agreed by the parties (the
“Base Salary”).

 

3.2                Incentive Plan.  Employee shall be eligible to participate in
a DST annual incentive award program (“Program”) beginning, on a prorata basis,
with the 2007 performance year of any such applicable Program, and under such
terms, as determined from time to time by the DST Board of Directors (“DST
Board”) or the Compensation Committee or other appropriate committee of the DST
Board (the “DST Compensation Committee”).  Payment to Employee of an annual
bonus (“Annual Incentive”) may depend on achievement of DST International, DST
or other goals as the DST Compensation Committee determines, including without
limitation a combination of DST International, DST or other goals.  Subject to
the terms of the Program,  Employee’s Threshold, Target and Maximum opportunity
levels shall be the following percentages of Base Salary as of the beginning of
each year:

 

Threshold

 

Target

 

Maximum

 

50%

 

100%

 

150%

 

 

 

1

--------------------------------------------------------------------------------


 

Any payout upon goal achievement may consist of any combination of cash,
deferred cash or other award components selected by the DST Compensation
Committee.  Employee understands that the Company’s board, the DST Board or the
DST Compensation Committee may change, revoke or terminate a Program or
Employee’s participation therein at any time; provided that, while the Program
is in effect, Employee’s Threshold, Target and Maximum Annual Incentive
percentages will not be reduced below the percentages shown above.  The terms of
Employee’s participation in a Program are established by the Company’s board,
the DST Board, or the DST Compensation Committee and not by this Agreement.  The
actual amount of any Annual Incentive earned will be based upon meeting specific
corporate or business unit goals set in accordance with the Program.

 

                                                                                               
3.3                               Employee Benefits.

 

3.3.1           Equity Plan Participation. Employee shall be entitled to
participate in the DST Systems, Inc. 2005 Equity Incentive Plan (the “2005
Plan”) in accordance with the terms thereof, at a level consistent with DST’s
practice regarding awards to senior executive officers excluding benefits unique
to DST contracts with the Chief Executive Officer and Chief Operating Officer
and taking into account Exhibit B hereto (Expatriate Assignment Detail). Awards
under the 2005 Plan are granted in the discretion of the DST Board or DST
Compensation Committee or other appropriate committee of the DST Board. It is
understood that Employee will not be granted an equity award for any period
prior to 2010, except that DST management will propose to the DST Compensation
Committee at its first regularly scheduled meeting after the Effective Date an
initial grant of 45,000 shares of restricted DST common stock to vest
January 31, 2010, subject to the terms and conditions set forth in Exhibit A to
this Agreement.

 

3.3.2           Incentive, Savings and Retirement Plans.  In addition to Base
Salary and an Annual Incentive, Employee shall be entitled to participate during
his employment hereunder in all incentive, savings and retirement plans,
practices, policies and programs, whether or not qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended (the  “Code”),
that are from time to time applicable to other senior executives of DST in
accordance with their terms as in effect from time to time.

 

3.3.3           Welfare Benefits.  During his employment, Employee and/or his
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by DST (including medical, prescription, dental, disability,
salary continuance, employee life, dependent life, accidental death and travel
accident insurance plans and programs) generally applicable to other senior
executives of DST in accordance with their terms (including limitations on
eligibility) as in effect from  time to time. DST reserves the right to change,
revoke or terminate any welfare benefit plan, practice, policy or program at any
time.

 

3.3.4           Fringe Benefits.  During his employment, Employee shall be
entitled to fringe benefits applicable to othersenior executives of DST
excluding benefits unique to DST contracts with the Chief Executive Officer and
Chief Operating Officer and taking into account Exhibit B hereto (Expatriate
Benefits).

 

3.3.5           Vacation.  During his employment, Employee shall be entitled to
paid vacation time in accordance with  DST International plans, practices,
policies, and programs, but in no event shall such vacation time be less than
four weeks per calendar year.

 

 

2

--------------------------------------------------------------------------------


 

3.3.6           Expenses.  During his employment, Employee shall be entitled to
receive prompt reimbursement for all ordinary and necessary business expenses
incurred by Employee, upon the receipt by Company of an accounting in accordance
with Company practices, policies and procedures.

 

3.3.7           The DST Systems, Inc. Expatriate Assignment Program shall apply
to Employee’s assignment to work in the U.K.  The assignment detail set forth in
Exhibit B shall govern the assignment.  .

 

                                               
4.                                      TERMINATION.

 

                                                                                               
4.1                               Death.  Employee’s employment under this
Agreement shall terminate upon Employee’s death and Employee’s estate (or his
beneficiary, as may be appropriate) shall be entitled to receive (i) an amount
equal to all Base Salary earned and accrued to the date of Employee’s death, to
the extent theretofore unpaid; and (ii) any other benefits payable upon death
under any applicable employee benefit plan in which Employee participated at the
date of his death.  Except as provided under this Agreement or under any
applicable employee benefit plan, all other obligations of Company under this
Agreement shall terminate as of the date of Employee’s death during employment.

 

                                                                                               
4.2                               Disability.  If Company determines that
Employee is unable to perform his duties under this Agreement because of his
“disability” as defined by or determined in accordance with the Rules and
Procedures of the DST Compensation Committee, Company may terminate Employee’s
employment.  Such termination shall be effective as of the date determined by
Company pursuant to Company procedures, and Employee shall be entitled to
receive (i) an amount equal to all Base Salary earned and accrued to the date of
termination, to the extent theretofore unpaid; and (ii) any other benefits
payable upon such disability under any applicable employee benefit plan in which
Employee participated at the time of termination.  Except as provided under this
Agreement or under any applicable employee benefit plan, all other obligations
of Company under this Agreement shall terminate as of the date of such
termination.

 

                                                                                               
4.3                               Voluntary.  Employee’s employment under this
Agreement shall terminate upon Employee’s voluntary termination of employment. 
Company shall have no further obligations under this Agreement, except Employee
shall be entitled to receive (i) within 30 days after the date of termination,
an amount equal to all Base Salary earned and accrued to the date of
termination, to the extent theretofore unpaid, and (ii) such other benefits to
which Employee is entitled under any employee benefit plan in which Employee
participated at the time of termination.  Except as provided under this
Agreement or under any applicable employee benefit plan, all other obligations
of Company under this Agreement shall terminate as of the date of such
termination.

 

                                                                                               
4.4                               For Cause by Company.  Company may terminate
this Agreement and Employee’s employment “for cause” immediately upon notice to
Executive.  For purposes of this Agreement, termination “for cause” shall mean
termination based upon any one or more of the following:

 

(a)                                 Any material breach of this Agreement by
Empolyee which is not, or cannot be, cured (in each case in the sole judgment of
the DST Board) within thirty (30) days after written notice of such breach to
Employee;

 

(b)                                 Employee’s dishonesty involving Company, DST
International or any other DST affiliate;

 

 

3

--------------------------------------------------------------------------------


 

(c)                                  Gross negligence or willful misconduct in
the performance of Employee’s duties as determined in good faith by the DST
Board;

 

(d)                                 Willful failure by Employee to follow
reasonable instructions of the DST Board or any officer to whom Employee reports
concerning the operations or business of Company, DST International or any other
DST affiliate;

 

(e)                                  Employee’s fraud or criminal activity; or

 

(f)                                   Embezzlement or misappropriation by
Employee.

 

                                                                                               
4.5                               Other Than for Cause by Company.  Company may
terminate Employee’s employment under this Agreement at any time without Cause
by giving written Notice of Termination to Employee. If Company terminates
Employee’s employment without Cause, Company shall have the obligations set
forth in this Paragraph 4.5 for twenty-four (24) months following such
termination (the “Period”); provided, however, that notwithstanding any other
provision of this Agreement, the obligations in this Paragraph shall not apply
unless Employee executes a general release in favor of Company, its affiliates
and subsidiaries.  During the Period, Company shall continue to pay to Employee
a monthly amount equal to one-twelfth (1/12th) of the annual Base Salary at the
rate in effect immediately prior to such termination without Cause, which amount
shall be separation pay and may be on regular payroll dates.   If, upon
termination without Cause, Employee elects continued group medical coverage for
himself and his eligible dependents pursuant to COBRA, Company shall pay for
such continued coverage for the lesser of the COBRA continuation period or the
duration of the Period, with the same deductible and out-of-pocket expenses as
apply to active employees (and their eligible dependents) from time to time
during the COBRA continuation coverage period, and (2) monthly reimburse
Employee for the cost of premiums for health plan benefits comparable to such
benefit plans provided to Employee at the time of termination of active
employment for the period beginning on the expiration of COBRA continuation
coverage and ending on the last day of the Period.  Upon termination without
Cause, if Employee had participated in DST’s officer life insurance program,
Company shall monthly reimburse Employee for the cost of premiums for comparable
life insurance benefits ending on the last day of the Period.  Notwithstanding
the foregoing, any life, health or other reimbursement obligation set forth in
this subparagraph shall lapse as of the date comparable coverage in connection
with other employment is made available to Employee regardless of whether
Employee participates in such alternate coverage program.  The Company shall
reimburse Employee for any state and local taxes due with respect to amounts
paid hereunder for COBRA continuation coverage or for the cost of health or life
insurance. The terms and conditions of this subparagraph shall continue until
the end of the Period notwithstanding the death or disability of Employee during
the Period.  For avoidance of doubt, neither termination of employment for
disability nor assignment or deemed assignment of this Agreement to a subsidiary
or affiliate of Company or DST shall be treated as a termination without
cause.   Employee shall receive, on the payment due date as provided in the DST
Annual Incentive Program, any Annual Incentive earned for the performance year
in which Employee’s employment terminated; provided, however, that (i) such
award shall be prorated to reflect only the portion of such performance year
that precedes Employee’s termination, (ii) the portion of the prorated award
that would otherwise have been deferred under the DST Annual Incentive Program
shall be paid in cash and shall not be deferred, and (iii) the amount payable
shall be separation pay and may be paid in installments on regular payroll dates
over the Period.  Notwithstanding the receipt during the Period of separation
pay as provided herein and the benefits

 

4

--------------------------------------------------------------------------------


 

that are generally available to executive employees of DST during the Period,
(a) Employee shall not be entitled to accrue or receive such benefits during the
Period except as set forth herein, and (b) any contributions and benefits under
applicable plans with respect to the year of termination shall be based solely
upon compensation paid to Employee for periods prior to termination.  In the
year of termination, Employee shall be entitled to participate in any qualified
plan made available to Company employees only if the Employee meets all
requirements of such plans for participation in such year.

 

                                                                                               
4.6                               Employee’s Duties Upon Termination.  Upon
termination of this Agreement by Company or Employee for any reason, Employee
shall immediately return to Company all Proprietary Information (as defined in
Paragraph 6) which exists in tangible form and shall sign such written
resignations from all positions as an officer, director or member of any
committee or board of Company, DST International, DST or DST subsidiary or
affiliate as may be requested by Company, DST International, DST or DST
subsidiary or affiliate and such other documents and papers relating to
Employee’s employment, benefits and benefit plans as any such entity  may
reasonably request.

 

                                               
5.                                      CONTINUATION OF EMPLOYMENT UPON CHANGE
IN CONTROL.

 

                                                                                               
5.1                               Continuation Of Employment.  Subject to the
terms and conditions of this Paragraph 5, in the event of a Change in Control of
DST (as defined in Paragraph 5.4) at any time during Employee’s employment
hereunder, Employee will remain in the employ of the Company for a period of an
additional three years from the date of such Change in Control of DST (the
“Control Change Date”).  In the event of a Change in Control of DST, subject to
the terms and conditions of this Paragraph 5, Company shall, for the three-year
period (the “Three-Year Period”) immediately following the Control Change Date,
continue to employ Employee at not less than the executive capacity Employee
held immediately prior to the Change in Control of DST.  During the Three-Year
Period, Company shall continue to pay Employee salary on the same basis, at the
same intervals, and at a rate not less than that, paid to Employee at the
Control Change Date.

 

                                                                                               
5.2                               Benefits.  During the Three-Year Period,
Employee shall be entitled to participate, on the basis of his Employee
position, in each of the following plans (together, the “Specified Benefits”) in
existence, and in accordance with the terms thereof, at the Control Change Date:

 

(a)                                 any incentive compensation plan;

 

(b)                                 any benefit plan, and trust fund associated
therewith, related to (i) life, health, dental, disability, or accidental death
and dismemberment insurance, (ii) profit sharing, thrift or deferred savings
(including deferred compensation, such as under Sec. 401(k) plans),
(iii) retirement or pension benefits, (iv) ERISA excess benefits, and (v) tax
favored employee stock ownership (such as under ESOP, TRASOP, TCESO or PAYSOP
programs); and

 

(c)                                  any other benefit plans hereafter made
generally available to employees at Employee’s level or to the employees of
Company generally.

 

In addition, the change in control provisions of the agreements and plans
governing options, restricted shares, deferred cash and other equity or
incentive awards granted to Employee under the 2005 Plan or any other award plan
of DST or its affiliates shall govern whether any such outstanding awards become

 

5

--------------------------------------------------------------------------------


 

exercisable or payable or vest in connection with a change in control, as
defined in the applicable agreement or plan.

 

                                                                                               
5.3                               Payment.  With respect to any plan or
agreement under which Employee would be entitled at the Control Change Date to
receive Specified Benefits as a general obligation of Company which has not been
separately funded by DST or Company (including specifically, but not limited to,
those referred to under Paragraphs 5.2(a) and 5.2(b)(iv) above), Employee shall
receive within five (5) days after such date full payment in cash of all amounts
to which he is then entitled thereunder.

 

                                                                                               
5.4                               Change in Control of DST.  For purposes of
this Agreement, a “Change in Control” shall be deemed to have occurred if:

 

(a)                                 the Incumbent Directors cease for any reason
to constitute at least seventy-five percent (75%) of the directors of DST then
serving;

 

(b)                                 any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than DST or any majority-owned subsidiary of DST, or an
employee benefit plan of DST or of any majority-owned subsidiary of DST shall
have become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly, of securities of DST representing twenty percent
(20%) or more (calculated in accordance with Rule 13d-3) of the combined voting
power of DST’s then outstanding Voting Securities; provided, however, that a
person’s becoming such a beneficial owner shall not constitute a Change in
Control if such person is party to an agreement that limits the ability of such
person and its affiliates (as defined in Rule 12b-2 under the Exchange Act) to
obtain and exercise control over the management and policies of DST;

 

(c)                                  a Reorganization Transaction is
consummated, other than a Reorganization Transaction which results in the Voting
Securities of DST outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least sixty percent (60%) of the total voting power
represented by the Voting Securities of such surviving entity outstanding
immediately after the Reorganization Transaction, if the voting rights of each
Voting Security relative to the other Voting Securities were not altered in the
Reorganization Transaction; or

 

(d)                                 the stockholders of DST approve a plan of
complete liquidation of DST, other than in connection with a Reorganization
Transaction.

 

                                                Notwithstanding the occurrence
of any of the foregoing events, a Change in Control shall not occur with respect
to Employee if, in advance of such event, Employee agrees in writing that such
event shall not constitute a Change in Control.

 

                                                For purposes of this definition,
the following terms have the meaning set forth below:

 

                                               
                                               
(a)                                 “Incumbent Directors” means (i) an
individual who was a member of the DST Board on May 10, 2005 (effective date of
the 2005 Plan); or (ii) an individual whose election, or nomination for election
by DST’s stockholders, was approved by a vote

 

6

--------------------------------------------------------------------------------


 

of at least seventy-five percent (75%) of the members of the DST Board then
still in office who were members of the DST Board on such effective date; or
(iii) individuals whose election, or nomination for election by DST’s
stockholders, was approved by a vote of at least seventy-five percent (75%) of
the members of the DST Board then still in office who were elected in the manner
described in (i) or (ii) above; provided that no director whose election was in
connection with a proposed transaction which, if consummated, would be a Change
in Control shall be an Incumbent Director.

 

                                               
                                               
(b)                                 “Related Party” means (i) a majority-owned
subsidiary of DST; or (ii) an employee or group of employees of DST or of any
majority-owned subsidiary of DST; or (iii) an employee benefit plan of DST or of
any majority-owned subsidiary of DST; or (iv) a corporation owned directly or
indirectly by the stockholders of DST in substantially the same proportion as
their ownership of the voting power of Voting Securities of DST.

 

                                               
                                               
(c)                                  “Reorganization Transaction” means a
merger, reorganization, consolidation, or similar transaction or a sale of all
or substantially all of DST’s assets other than any such sale which would result
in a Related Party owning or acquiring more than fifty percent (50%) of the
assets owned by DST immediately prior to the sale.

 

                                               
                                               
(4)                                 “Voting Securities” of a corporation means
securities of such corporation that are entitled to vote generally in the
election of directors, but not including any other class of securities of such
corporation that may have voting power by reason of the occurrence of a
contingency.

 

                                                                                               
5.5                               Termination After Control Change Date. 
Notwithstanding any other provision of this Paragraph 5, at any time after the
Control Change Date, Company may, with approval of the DST Board, terminate the
employment of Employee (the “Termination”), but within five (5) days of the
Termination it shall pay to Employee his full Base Salary through the
Termination, to the extent not theretofore paid, plus a lump sum amount (the
“Special Severance Payment”) equal to the product of his annual Base Salary
multiplied by the number of years and any portion thereof remaining in the
Three-Year Period or, if the balance of the Three-Year Period after Termination
is less than one year, for a period of one year from the Control Change Date
(the “Extended Period”).  Specified Benefits to which Employee was entitled
immediately prior to Termination shall continue until the end of the Three-Year
Period or, if applicable, the Extended Period; provided that:  (a) if any plan
pursuant to which Specified Benefits are provided immediately prior to
Termination would not permit continued participation by Employee after
Termination, then DST shall pay to Employee within five (5) days after
Termination a lump sum payment equal to the amount of Specified Benefits
Employee would have received if Employee had been fully vested and had been a
continuing participant in such plan to the end of the Three-Year Period or, if
applicable, the Extended Period (with the amount for health insurance coverage
calculated as provided in Paragraph 4.5 except basing the calculation on the
Three-Year Period or, if applicable, the Extended Period); (b) if Employee
obtains new employment following Termination, then following any waiting period
applicable to participation in any plan of the new employer, Employee shall
continue to be entitled to receive benefits pursuant to this sentence only to
the extent such benefits would exceed those available to Employee under
comparable plans of the Employee’s new employer (but Employee shall not be
required to repay any amounts then already received by him), and (c) Employee
shall receive in a lump sum the aggregate amount of the annual incentives that
Employee would have received if target goals had been met

 

7

--------------------------------------------------------------------------------


 

for each year of the Three-Year Period or, if applicable, the Extended Period
(prorated for the final performance year if the Three-Year Period or the
Extended Period, as the case may be, ends partially through such performance
year and with the deferred portion to be paid in cash, all as set forth in
Paragraph 4.5).

 

                                                                                               
5.6                               Resignation After Control Change Date.  In the
event of a Change in Control of DST, thereafter, upon “good reason” (as defined
below) Employee may, at any time during the Three-Year Period or the Extended
Period, in his sole discretion, on not less than thirty (30) days’ written
notice to the Secretary of DST given within ninety (90) days of the date the
good reason arose and effective at the end of such notice period, resign his
employment with DST (the “Resignation”).  Within five (5) days of such a
Resignation, Company shall pay to Employee his full Base Salary through the
effective date of such Resignation, to the extent not theretofore paid, plus a
lump sum amount equal to the Special Severance Payment (computed as provided in
Paragraph 5.5, except that for purposes of such computation all references to
“Termination” shall be deemed to be references to “Resignation”).  Upon
Resignation of Employee, Specified Benefits to which Employee was entitled
immediately prior to Resignation shall continue or be reimbursed on the same
terms and conditions as provided in Paragraph 5.5 in the case of Termination
(including equivalent payments provided for therein).  For purposes of this
Agreement, Employee shall have “good reason” if there occurs without his consent
(a) a reduction in the character of the duties assigned to Employee or in
Employee’s level of work responsibility or conditions; (b) a reduction in
Employee’s Base Salary as in effect immediately prior to the Control Change Date
or as the same may have been increased thereafter; (c) a failure by Company or
its successor to (i) either continue any of the plans of the type referred to in
Paragraph 5.2 which shall have been in effect at the Control Change Date
(including those providing for Specified Benefits) and Employee’s participation
therein on at least the basis in effect immediately prior to the Control Change
Date or provide other plans under which at least equivalent compensation and
benefits are available and in which Employee continues to participate on a basis
at least equivalent to his participation in such plans in effect immediately
prior to the Control Change Date (provided, however, that Employee shall not
have good reason if participation in any such plan is immaterial or benefits to
Employee from participation in such plans are not reduced by more than ten
percent (10%) in the aggregate); or (ii) make the payment required under
Paragraph 5.3; (d) the relocation of the principal executive offices of DST
International or its successor to a location outside the metropolitan area of
London, England or requiring Employee to be based anywhere other than the London
metropolitan area, except for required travel on Company’s business to an extent
substantially consistent with Employee’s obligations immediately prior to the
Control Change Date; or (e) any breach by Company of this Agreement to the
extent not previously specified.

 

                                                                                               
5.7                               Termination For Cause After Control Change
Date.  Notwithstanding any other provision of this Paragraph 5, at any time
after the Control Change Date, Employee may be terminated by Company “for cause”
without notice and without any payment hereunder only if such termination is for
an act of dishonesty by Employee constituting felony under the laws of the State
of Missouri which resulted or was intended to result in gain or personal
enrichment of Employee at Company’s expense.

 

                                                                                               
5.8                               Mitigation And Expenses.

 

                                                                                                                                               
5.8.1                     Other Employment.  After the Control Change Date,
Employee shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, and, except as
expressly set forth herein, no such other employment, if obtained, or
compensation or benefits payable in connection therewith shall reduce any
amounts or benefits to which Employee is entitled hereunder.

 

 

8

--------------------------------------------------------------------------------


 

                                                                                                                                               
5.8.2                     Expenses.  If any dispute should arise under this
Agreement after the Control Change Date involving an effort by Employee to
protect, enforce or secure rights or benefits claimed by Employee hereunder,
Company shall pay (promptly upon demand by Employee accompanied by reasonable
evidence of incurrence) all reasonable expenses (including attorneys’ fees)
incurred by Employee in connection with such dispute, without regard to whether
Employee prevails in such dispute except that Employee shall repay Company any
amounts so received if a court having jurisdiction shall make a final,
nonappealable determination that Employee acted frivolously or in bad faith by
such dispute.  To assure Employee that adequate funds will be made available to
discharge Company’s obligations set forth in the preceding sentence, DST has
established a trust and, upon the occurrence of a Change in Control, shall
promptly deliver to the trustee of such trust to hold in accordance with the
terms and conditions thereof that sum which the DST Board shall have determined
is reasonably sufficient for such purpose.

 

                                                                                               
5.9                               Successors in Interest.  The rights and
obligations of Employee and Company under this Paragraph 5 shall inure to the
benefit of and be binding in each and every respect upon the direct and indirect
successors and assigns of Company and Employee, regardless of the manner in
which such successors or assigns shall succeed to the interest of Company or
Employee hereunder, and this Paragraph 5 shall not be terminated by the
voluntary or involuntary dissolution of Company or DST or any merger or
consolidation or acquisition involving Company or DST, or upon any transfer of
all or substantially all of Company’s or DST’s assets, or terminated otherwise
than in accordance with its terms.  In the event of any such merger or
consolidation or transfer of assets, the provisions of this Paragraph 5 shall be
binding upon and shall inure to the benefit of the surviving corporation or the
corporation or other person to which such assets shall be transferred.

 

                                                                                               
5.10                        Prevailing Provisions.  On and after the Control
Change Date, the provisions of this Paragraph 5 shall control and take
precedence over any other provisions of this Agreement which are in conflict
with or address the same or a similar subject matter as the provisions of this
Paragraph 5.

 

                                                                                               
5.11                        Gross Up Provision.

 

                                                                                                                                               
5.11.1              If at any time or from time to time, it shall be determined
by tax counsel mutually agreeable to Company and Employee that any payment or
other benefit to Employee on or after the Control Change Date, whether payable
pursuant to the terms of this Agreement or any other plan, agreement or
arrangement with DST, its successors or any person whose actions result in a
Change of Control of Company (“Potential Parachute Payment”), is or will become
subject to the excise tax imposed by Section 4999 of the Code or any similar tax
(“Excise Taxes”), then Company shall, subject to the limitations below, pay or
cause to be paid a tax gross-up payment (“Gross-Up Payment”) with respect to all
such Excise Taxes and other taxes on the Gross-Up Payment.  The Gross-Up Payment
shall be an amount equal to the product of (a) the amount of the Excise Taxes
multiplied by (b) a fraction (the “Gross-Up Multiple”), the numerator or which
is one (1.0), and the denominator of which is one (1.0) minus the lesser of
(i) the sum, expressed as a decimal fraction, of the effective marginal rates of
any taxes and any Excise Taxes applicable to the Gross-Up Payment or (ii) .80,
it being intended that the Gross-Up Multiple shall in no event exceed five
(5.0).  If different rates of tax are applicable to various portions of a
Gross-Up Payment, the weighted average of such rates shall be used.  Excise
Taxes and other penalties under Section 409A of the Code shall not be “any
similar tax” for purposes of this Agreement.

 

 

9

--------------------------------------------------------------------------------

 

                                                                                                                                               
5.11.2              To the extent possible, any payments or other benefits to
Employee pursuant to this Agreement shall be allocated as consideration for
Employee’s entry into the covenants made by him in Paragraph 6.

 

                                                                                                                                               
5.11.3              Notwithstanding any other provisions of this Paragraph 5, if
the aggregate After-Tax Amount (as defined below) of the Potential Parachute
Payments and Gross-Up Payment that, but for this limitation, would be payable to
Employee, does not exceed 120% of After-Tax Floor Amount (as defined below),
then no Gross-Up Payment shall be made to Employee and the aggregate amount of
Potential Parachute Payments payable to Employee shall be reduced (but not below
the Floor Amount) to the largest amount which would both (a) not cause any
Excise Tax to be payable by Employee and (b) not cause any Potential Parachute
Payments to become nondeductible by Company by reason of Section 280G of the
Code (or any successor provision).  For purposes of the preceding sentence,
Employee shall be deemed to be subject to the highest effective after-tax
marginal rate of taxes.

 

                                                For purposes of this Agreement:

 

                                               
                                                                                                                                               
(a)                                 “After-Tax Amount” means the portion of a
specified amount that would remain after payment of all taxes paid or payable by
Employee in respect of such specified amount; and

 

                                               
                                                                                                                                               
(b)                                 “Floor Amount” means the greatest pre-tax
amount of Potential Parachute Payments that could be paid to Employee without
causing Employee to become liable for any Excise Taxes in connection therewith;
and

 

                                               
                                                                                                                                               
(c)                                  “After-Tax Floor Amount” means the
After-Tax Amount of the Floor Amount.

 

                                                                                                                                               
5.11.4              If for any reason tax counsel mutually agreeable to Company
and Employee later determine that the amount of Excise Taxes payable by Employee
is greater than the amount initially determined pursuant to the above provisions
of this Paragraph 5.11, then Company shall, subject to Paragraphs 5.11.5 and
5.11.6, pay Employee, within thirty (30) days of such determination, or pay to
the IRS as required by applicable law, an amount (which shall also be deemed a
Gross-Up Payment) equal to the product of (a) the sum of (i) such additional
Excise Taxes and (ii) any interest, penalties, expenses or other costs incurred
by Employee as a result of having taken a position in accordance with a
determination made pursuant to Paragraph 5.11.5 multiplied by (b) the Gross-Up
Multiple.

 

                                                                                                                                               
5.11.5              Employee shall immediately notify Company in writing (an
“Employee’s Notice”) of any claim by the IRS or other taxing authority (an “IRS
Claim”) that, if successful, would require the payment by Employee of Excise
Taxes in respect of Potential Parachute Payments in an amount in excess of the
amount of such Excise Taxes determined in accordance with Paragraph 5.11. 
Employee’s Notice shall fully inform Company of all particulars of the IRS Claim
and the date on which such IRS Claim is due to be paid.

 

                                                                                               
Company shall direct the Employee as to whether to pay all or part of the IRS
Claim or to contest the IRS Claim or to pursue a claim for a refund (a “Refund
Claim”) of all or any portion of such Excise Taxes, other taxes, interest or
penalties as may be specified by Company in a written notice to Employee.  If
Company directs Employee to pay all or part of the IRS Claim, the amount of such
payment

 

10

--------------------------------------------------------------------------------


 

shall also be deemed a Gross-Up Payment, which Company shall pay to the Employee
or the IRS, as appropriate.  The Employee shall cooperate fully with Company in
good faith to contest such IRS Claim or pursue such Refund Claim (including
appeals) and shall permit DST to participate in any proceedings relating to such
IRS Claim or Refund Claim.

 

                                                                                               
Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Employee to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the Internal Revenue Service or other taxing authority.

 

                                                                                               
Company shall pay directly all legal, accounting and other costs and expenses
(including additional interest and penalties) incurred by Company or Employee in
connection with any IRS Claim or Refund Claim, as applicable, and shall
indemnify Employee, on an after-tax basis, for any Excise Tax or income tax,
including related interest and penalties, imposed as a result of such payment of
costs or expenses.

 

                                                                                                                                               
5.11.6              If Employee receives any refund with respect to Excise
Taxes, Employee shall (subject to Company’s complying with any applicable
requirements of Paragraph 5.11.5) promptly pay Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).  Any contest of a denial of refund shall be controlled by Paragraph
5.11.5.

 

                                               
6.                                      NON-DISCLOSURE, INVENTION OWNERSHIP,
NON-SOLICITATION AND NON-COMPETITION.  Only for purposes of this Paragraph 6,
“Company” shall mean Company, DST International, DST and their respective
affiliates, including without limitation joint ventures.

 

                                                                                               
6.1                               Ownership and Confidentiality of Proprietary
Information.

 

                                                                                                                                               
6.1.1       Definition of Proprietary Information.  All information and know
how, whether or not in writing or other tangible or electronic form, concerning
the business or financial affairs of Company, including but not limited to all
(i) inventions, discoveries, improvements and trade secrets, (ii) products and
services and all plans, service levels, specifications and concepts for products
and services, (iii) business plans, business and systems processes, methods,
techniques, specifications and formulas, (iv) research and development projects
and data, (v) financial and marketing data and information, (vi) information
about customers and prospective customers, including contractual terms, customer
specifications and the identity of and relationships with customer employees,
(vii) names and other data relating to Company employees, consultants, suppliers
and prospective employees, consultants and suppliers, (viii) computer data,
reports, computer programs, source codes, object codes, manuals, tapes,
listings, specifications, test results, programming sequences, application
programming interfaces, screen designs and formats and user interfaces,
algorithms, flow charts, program formats, user documentation and operating
processes, and (ix) trade names, copyrights and other intellectual property
rights, whether developed or invented by Employee or others, and whether
patentable, copyrightable or not, shall be “Proprietary Information.”

 

                                                                                                                                               
6.1.2       Ownership of Proprietary Information.  All Proprietary Information
and all files, databases, letters, memoranda, reports, records, data, sketches,
drawings, research notebooks, program listings or other written, photographic or
other material containing Proprietary Information, whether created by Employee
or others, and whether in tangible, intangible, written or electronic form,
shall be and are the exclusive property of the Company to be used by Employee
only in the performance of

 

11

--------------------------------------------------------------------------------


 

Employee’s duties for the Company.  All Proprietary Information and all records
or copies thereof and all tangible property of the Company in the custody or
possession of Employee shall be delivered to the Company upon the earlier of
(i) a request by Company or (ii) the termination of Employee’s employment.

 

                                                                                                                                               
6.1.3                     Nondisclosure.  Employee shall not, either during or
after Employee’s employment by Company, disclose any Proprietary Information to
others outside Company, or use the same for any purpose without prior written
approval by the President of DST other than to discharge Employee’s duties
assigned by Company, unless and to the extent that any Proprietary Information
becomes generally known to and available for use by the public other than as a
result of the Employee’s acts or omissions or that any Proprietary Information
is required to be disclosed by valid court order and Employee has given Company
prompt notice of the order in advance of the disclosure.

 

                                                                                               
6.2                               Invention Non-Disclosure and Ownership.

 

                                                                                                                                               
6.2.1       Disclosure of Developments to Company.  Employee shall make full and
prompt disclosure to the Company of all inventions, designs, processes,
improvements, discoveries, methods, computer hardware and software and other
works of authorship, whether or not fully integrated, debugged or documented and
whether patentable, copyrightable or not, which are created, made, conceived or
reduced to practice by Employee or under Employee’s direction or jointly with
others during Employee’s employment by the Company and related in any way to the
business of Company, whether or not during normal working hours or on the
premises of the Company during Employee’s employment by the Company (all of
which are collectively referred to as “Developments”).  All of the Developments
shall be deemed to be Proprietary Information.

 

                                                                                                                                               
6.2.2                     Assignment of Developments.  All Developments will be
the property of Company, and to the extent necessary Employee hereby assigns to
the Company (or any person or entity designated by the Company) all Employee’s
right, title and interest in and to all such Developments and all related
trademarks, patents, patent applications, copyrights and copyright
applications.  In the event this Agreement shall be construed in accordance with
the laws of any state which precludes a requirement in an agreement to assign
certain classes of inventions made by an employee (“Non-Assignable Inventions”),
this Paragraph 6.2.2 shall not apply to any Non-Assignable Invention which,
pursuant to a final binding enforceable order of a court of competent
jurisdiction, or pursuant to an agreement of Company, falls within such
classes.  However, with respect to any Non-Assignable Invention, Employee hereby
grants to Company a perpetual, royalty-free, non-exclusive license to make, use
and sub-license such Non-Assignable Invention, and to create derivative works
therefrom, in connection with the conduct of Company’s business.

 

                                                                                                                                               
6.2.3                     Further Assurances.  Employee agrees to cooperate
fully with Company, both during and after Employee’s employment with Company,
with respect to the procurement, maintenance and enforcement of trademarks,
copyrights and patents (in the United States and foreign countries) relating to
Developments.  Employee agrees to sign all papers, including, without
limitation, trademark applications, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights and
powers of attorney, which Company may deem necessary or desirable in order to
protect its rights and interests in any Development.

 

                                                                                               
6.3                               Company’s Right to Notify Subsequent
Employers.  The Company may do all necessary things, and take all necessary
action, in Company’s discretion, to protect its rights under this

 

12

--------------------------------------------------------------------------------


 

Agreement, including without limitation notifying any subsequent employer,
partner or business associate of Employee of the existence of (and furnishing to
any such person) the provisions of this Paragraph 6.

 

                                                                                               
6.4                               Other Agreements.  Employee hereby represents
that Employee is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential proprietary information in the course of Employee’s employment with
Company or to refrain from competing directly or indirectly with the business of
such previous employer or any other party.  Employee further represents that
Employee’s performance of all terms of any agreement between Employee and
Company and as an employee of Company or Group Chief Executive-DST International
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Employee in confidence or in trust
prior to Employee’s employment with Company.  Employee agrees not to disclose to
Company or induce Company to use any confidential proprietary information or
material belonging to any previous employers or others.

 

                                                                                               
6.5                               Non-Solicitation and Non-Competition.

 

                                                                                                                                               
6.5.1                     Employee covenants and agrees that during the
Restrictive Period (as defined below) Employee will not:

 

                                               
                                                                                                                                               
(a)                                 directly or indirectly employ or seek to
employ any person employed at that time by Company or otherwise encourage or
entice any such person to leave such employment.

 

                                               
                                                                                                                                               
(b)                                 become employed by, enter into a consulting
arrangement with or otherwise agree to perform personal services for a
Competitor (as defined below);

 

                                               
                                                                                                                                               
(c)                                  acquire an ownership interest in a
Competitor, other than not more than a 2% equity interest in a publicly-traded
Competitor; or

 

                                               
                                                                                                                                               
(d)                                 solicit any customers or vendors of Company
on behalf of or for the benefit of a Competitor.

 

                                                                                                                                               
6.5.2                     “Restrictive Period” means at a minimum the period of
Employee’s employment.  It also includes twenty-four (24) months from
termination of employment if Employee is receiving separation pay under
Paragraph 4.5.  Finally, it includes any period following termination of
employment during which unvested awards received by Employee from Company or DST
continue to vest.

 

                                                                                                                                               
6.5.3                     “Competitor” means, unless the DST Board determines
otherwise, any person, entity or organization that sells goods or services in
the geographic area described below, which goods or services are the same or
similar to (or may be used as a substitute for) those sold by a business that
(i) is being conducted by Company in the geographic area at the time in question
and (ii) was being conducted by Company in the geographic area on the date of
Employee’s termination of employment.

 

                                                                                                                                               
6.5.4                     The “geographic area” referred to in this Paragraph 6
shall mean the United States and any other country in which Company has, at the
termination of Employee’s employment, offices or operations which accounted for
1% or more of the annual revenues of DST or any of its subsidiaries or joint
ventures during the time in question.

 

 

13

--------------------------------------------------------------------------------


 

                                                                                               
6.6                               Security Clearances.  The Company may obtain
contracts with the United States of America or agencies or instrumentalities
thereof or other governmental agencies or business firms under the terms of
which Company and its employees will be required to comply with certain security
regulations imposed by the United States Government or an agency thereof or
other governmental agencies or business firms.  In the event Company obtains any
such contracts and if under the terms of such contracts it is necessary for
Employee to obtain security clearances and abide by certain security
regulations, Employee agrees to promptly and diligently apply for any necessary
security clearances, to comply with any and all such regulations, and to make
every reasonable effort to maintain Employee’s continued qualifications for all
security clearances appropriate or necessary to the performance of duties
properly assigned to Employee pursuant hereto.

 

                                                                                               
6.7                               Remedies.  Employee agrees that the
restrictions contained in this Paragraph 6 are necessary for protection of the
business of Company and that unauthorized disclosure of any of the Proprietary
Information or other violation of this Paragraph 6 would cause irreparable
injury to Company not adequately remediable in damages.  Employee agrees that
any breach of his obligations under this Paragraph 6 shall, in addition to any
other relief to which Company may be entitled, entitle Company to temporary,
preliminary and final injunctive relief against further breach of such
obligations, without the posting of any bond. The existence of any claim or
cause of action on the part of Employee against Company, its successors or
assigns, whether arising an agreement between Employee and Company or otherwise,
shall in no way constitute a defense to the enforcement of these provisions. The
Restrictive Period shall be extended in an amount which equals the time period
during which Employee is in violation of any of the provisions hereof.

 

                                               
7.                                      CODE SECTION 409A.  In the event any
payment or provision of a benefit hereunder would trigger excise tax, interest
or other penalties under Internal Revenue Code Section 409A (“409A Penalties”)
(a) if postponement of such payment or provision would avoid 409A Penalties,
such payment or provision will be postponed and made the earliest date it can be
made without triggering 409A Penalties, and (b) if postponement of such payment
or provision would not avoid 409A Penalties, the parties agree to amend the
Agreement to provide an alternative benefit of substantially equivalent value
that would not be subject to 409A Penalties.

 

                                               
8.                                      NOTICES.  All notices and other
communications provided for herein that one party intends to give to the other
party shall be in writing and shall be considered given when mailed or
couriered, return receipt requested, or personally delivered, either to the
party or at the addresses set forth below (or to such other address as a party
shall designate by notice hereunder):

 

 

If to Company:

 

 

Thomas McDonnell, President

 

 

DST Technologies

 

 

333 W. 11th , 5th Floor

 

 

Kansas City, MO 64105

 

 

 

 

 

cc:

 

 

Randall D. Young

 

 

General Counsel

 

 

DST Systems, Inc.

 

 

333 W. 11th, 5th Floor

 

 

Kansas City, MO 64105

 

 

 

14

--------------------------------------------------------------------------------


 

 

If to Employee:

 

 

20 Langford Place

 

 

St. John’s Wood

 

 

London, UK NW80LL

 

 

 

 

 

 

 

 

                                               
9.                                      AMENDMENTS.  This Agreement may be
amended, modified or superseded only by a written instrument executed by both of
the parties hereto.

 

                                               
10.                               BINDING EFFECT.  This Agreement shall inure to
the benefit of and shall be binding upon Company and Employee and (other than
the provisions of Paragraph 6) on their respective heirs, executors, personal
representatives, successors and permitted assigns.

 

                                               
11.                               ASSIGNABILITY.  This Agreement shall not be
assigned, in whole or in part, by either party, without the prior written
consent of the other party; provided, however, that this Agreement shall be
deemed assigned, with no consent required, to any Company, DST International or
DST subsidiary or affiliate to whose employ Employee may be transferred.

 

                                               
12.                               GOVERNING LAW.  This Agreement shall be
governed by the laws of the State of Missouri without regard to its conflicts of
law principles.

 

                                               
13.                               ENTIRE AGREEMENT.  This Agreement contains the
entire Agreement between the parties relative to its subject matter, superseding
all prior agreements or understandings of the parties relating hereto.

 

                                               
14.                               WAIVER.  Any term or provision of this
Agreement may be waived in writing at any time by the party entitled to the
benefit thereof. The failure of either party at any time to require performance
of any provision of this Agreement shall not affect such party’s right at a
later time to enforce such provision. No consent or waiver by either party to
any default or to any breach of a condition or term in this Agreement shall be
deemed or construed to be a consent or waiver to any other breach or default.

 

                                               
15.                               INVALIDITY OF PORTION OF AGREEMENT.  If any
provision of this Agreement or the application thereof to either party shall be
invalid or unenforceable to any extent, the remainder of this Agreement shall
not be affected thereby and shall be enforceable to the fullest extent of the
law.

 

                                               
16.                               SIGNING BONUS.  Company shall pay Employee a
one-time signing bonus of Five Hundred Thousand and no/100’s Dollars ($500,000)
for commencing employment.  If within twenty-four (24) months of the Effective
Date (“Signing Bonus Period”), Company shall terminate Employee for Cause or
Employee shall notify Company that he will voluntarily terminate employment,
Employee shall reimburse Company for a prorata portion of the signing bonus
based on the number of days remaining in the Signing Bonus Period after the date
of termination without Cause or Employee’s notice.

 

                                               
17.                               SURVIVAL.  The parties acknowledge and agree
that their obligations under Paragraphs 4 through 17 of this Agreement survive
the termination of this Agreement and continue after the termination of the
employment relationship between Employee and Company; provided, however, that
for obligations set forth in any of such Paragraphs that are limited in time,
the time limitations shall apply.

 

 

15

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the parties
hereto have duly executed this Agreement on the date stated above and effective
as stated herein.

 

 

 

 

 

 

 

By:

/s/ Thomas Abraham

 

 

 

 

 

 

Name:

Thomas Abraham

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DST TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas McDonnell

 

 

 

 

 

 

Name:

Thomas McDonnell

 

 

 

 

 

 

Title:

President

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

RESTRICTED STOCK TERMS AND CONDITIONS

 

1.                                      Restriction Period.  Subject to the
early lapsing and forfeiture provisions set forth below, the restrictions shall
lapse January 31, 2010.

 

2.                                      Early Lapsing of Restrictions

 

                                               
·                                          The restrictions shall lapse earlier
upon

 

                                                                                               
·                                          Employee’s disability (as defined in
Committee rules)

                                                                                               
·                                          Employee’s death

                                               
                                               
·                                          a termination without cause of
Employee’s employment on the date of and in connection with a business unit
divesture (which is a transaction resulting in a group of employees being
terminated).

 

                                               
·                                          If Employee reaches age 59 1/2 and
retires, or if Employee’s employment is terminated without cause as part of a
reduction in force (which is a termination of employment of at least ten
individuals under a single plan of reduction), the restrictions will lapse for a
pro-rated number of shares (“Eligible Shares”), based upon the number of months
during the restriction period that Employee worked prior to such retirement or
termination of employment

 

                                               
·                                          In the event of a Change in Control,
as defined in the 2005 Equity Incentive Plan as in effect on the Grant Date or
as thereafter amended, the restrictions will lapse on the Eligible Shares (as
defined above); subsequent to a Change in Control, the restrictions will lapse
on the remaining shares on the earlier of (a) the date that Employee is
terminated without cause or resigns for good cause, or (b) the end of the
restriction period.

 

3.                                      Forfeiture of Shares.  Except as
provided above, the shares shall be forfeited to the Company without the payment
of consideration upon termination of employment (including forfeiture of
non-Eligible Shares upon retirement).

 

4.                                      Restrictions.  Prior to the release of
restrictions, the shares of restricted stock may not be sold, exchanged,
transferred, pledged, hypothecated, or otherwise disposed of by Employee (except
that Employee may gift such shares to a spouse, child, step-child, grandchild,
parent or sibling, or legal dependent of Employee or to a trust of which the
beneficiary or beneficiaries of the corpus and the income shall be either such a
person or Employee, provided that the restricted stock so given shall remain
subject to the restrictions, obligations and conditions described in the award
agreement).

 

5.                                      Award Agreement.  The grant of shares is
subject to Employee’s execution of an award agreement, which shall contain such
non-compete, non-disclosure and non-solicitation provisions and remedies for
violation as are determined by the General Counsel.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

EXPATRIATE ASSIGNMENT DETAIL

 

Salary:

 

Quarterly adjustments to salary be made at the end of each quarter to Base
Salary for all pay periods ending in the subsequent quarter based on the U.S.
dollars/pounds conversion ration of the last day of the quarter.

 

 

 

 

 

Housing/Utility
Allowance:

 

U.S. $240,000 per year. Company to review this allowance annually. Adjustments
may be made based on U.S. dollars/pounds conversion. If housing in place as of
the Effective Date becomes unavailable, or the rent rises substantially,
Employee and Company may renegotiate the allowance in good faith or make other
arrangements.

 

 

 

 

 

Education:

 

Company to pay the American School in London for tuition costs for Employee’s
three children.

 

 

 

 

 

Home Leave:

 

Company to reimburse Employee for one business class trip per annum for 5 people
from London to New York City and, for such trip, for transportation expenses
between the airports in London and New York and Employee residences in those
cities.

 

 

 

 

 

US Property:

 

Company to reimburse Employee for renter’s insurance for reasonable coverage of
possessions kept in London residence.

 

 

 

 

 

 

 

Company to reimburse Employee for property oversight/storage of personal goods
in New York.

 

 

 

 

 

Tax Preparation:

 

Company to pay PricewaterhouseCoopers to prepare Employee’s state and federal
income tax returns. In the event PricewaterhouseCoopers declines to prepare the
return, Company will arrange for tax preparation with a Big 4 accounting firm.

 

 

 

 

 

Goods and Services
Allowance:

 

Employee to receive a Goods and Services Allowance to cover the difference in
the cost of goods and services between the U.S. and the U.K.

 

 

 

 

 

 

 

The initial Goods and Services allowance, based on a family of five, will be
$5,499 per month. The Efficient Purchaser Index provided by Organizational
Resource Counselors is used to determine the monthly amount that is allocated or
not allocated due to a favorable exchange rate or market. The ORC index compares
costs in the home country to costs in the assignment location.

 

 

 

 

 

 

 

The Goods and Services allowance will be reviewed annually. If, upon review, the
allowance is a difference of 5% or greater (either up or down), Company will
notify Employeee of the change in allowance. This review may result in the
increase of the allowance or the ceasing of the allowance depending upon the
cost-of-living index.

 

18

--------------------------------------------------------------------------------
